847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kenneth E. BYNUM, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
No. 87-3555.
United States Court of Appeals, Federal Circuit.
April 27, 1988.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner was suspended for 15 calendar days as a supervisory fire fighter on charges of negligence in failing to observe proper safety practices and for disregarding directives.  The administrative judge of the Merit Systems Protection Board sustained these charges as having been supported by a preponderance of credible evidence before the agency.  We affirm on the basis of the decision of the Merit Systems Protection Board, Docket No. SF07528710403.

OPINION

2
Proceeding pro se, petitioner now appeals to the court, seeking a reversal.  He raises several affirmative defenses which we have examined and find meritless.  We cannot retry the case, but must affirm the decision reached if it is supported by substantial evidence and is not an abuse of discretion or otherwise unlawful.   See Hayes v. Department of the Navy, 727 F.2d 1535 (Fed.Cir.1984).  All papers submitted on this appeal have been carefully examined and the court is satisfied that the decision reached is supported by the record.